      Case 7:19-cv-00422 Document 1-1 Filed on 12/23/19 in TXSD Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

MELANIE S. ALVAREZ                             §
                                               §
                                               §
                             Plaintiff,        §
                                               §
vs.                                            §             CIVIL ACTION NO.: 7:19-cv-422
                                               §
                                               §
                                               §
                                               §
JOSE ANGEL QUINTERO GONZALEZ                   §                   JURY TRIAL DEMANDED
AND YADIRA GONZALEZ RANGEL                     §
DBA LEOS AUTOTRANSPORTES DE                    §
CARGA                                          §

                             Defendants.

                           INDEX OF MATTERS TO BE FILED

1.     Plaintiff’s Original Petition, Jury Demand, and Request for Disclosures;

2.     Executed service of process on Jose Angel Quintero Gonzalez;

3.     Executed service of process on Yadira Gonzalez Rangel DBA Leos Autotransportes De
       Carga.

4.     Defendant Jose Angel Quintero Gonzalez Original Answer and Jury Demand;

5.     Defendant Yadira Gonzalez Rangel DBA Leos Autotransportes De Carga Original
       Answer and Jury Demand;

6.     For items 1-5, see Exhibit “B.”
